



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Burroughs, 2018 ONCA 704

DATE: 20180829

DOSSIER: C63066

La juge en chef adjointe Hoy et les
juges van Rensburg et Pardu

ENTRE

Sa Majesté la Reine

Intimée

et

Corey Burroughs

Appelant



Christian
Deslauriers, pour lappelant

Philippe
G. Cowle, pour lintimée

Date
de laudience : le 17 juillet 2018

En appel de la condamnation prononcée le
3 octobre 2016 et de la peine imposée le 7 décembre 2016 par le juge Michel Z.
Charbonneau de la Cour supérieure de justice.



La juge Pardu :



[1]

Lappelant interjette appel de sa condamnation
pour vol qualifié et autres infractions. Il interjette également appel de sa peine
de 8 ans demprisonnement.





Aperçu

[2]

Le matin du 31 octobre 2012, le jour de
lHalloween, deux personnes font irruption dans le Restauparc situé dans le
village de Casselman. Elles sont masquées, déguisées, et armées dun pistolet.
Lun des voleurs ordonne à lune des employées douvrir le coffre-fort. Il
place ensuite largent, environ 10 000$, dans un sac. Les voleurs attachent les
poignets des employées et les séquestrent. Après avoir fouillé les lieux, les
voleurs prennent la fuite avec largent et un ordinateur. Des caméras vidéo ont
capté les allées et venues des malfaiteurs ainsi que le mouvement de véhicules
à lextérieur du Restauparc.

[3]

La police apprend des employées que lun des
voleurs appelait lautre « Corey ». Ce dernier na jamais parlé, mais
répondait par sa conduite au nom de « Corey ». La police apprend
également quun certain Corey Burroughs avait récemment été congédié du
Restauparc au printemps 2012. Lindividu que lon appelait « Corey »
semblait très bien connaître les lieux, celui-ci étant parvenu à déverrouiller une
serrure sans activer lalarme. La police identifie Corey Burroughs comme le
suspect principal et une alerte générale est diffusée sur le réseau de la
police provinciale.

[4]

Vers 7h30, le 1er novembre 2012, Corey Burroughs
est arrêté et emmené au poste de police. Aux environs de 8h, la police tente de
rejoindre lavocat choisi par M. Burroughs. Celui-ci ne répond pas et la
police laisse un message.

[5]

Vers 10h, un second appel est fait au bureau de lavocat
choisi par M. Burroughs. On répond que cet avocat nest pas disponible,
mais quun autre avocat peut sentretenir avec M. Burroughs. Lentretien
téléphonique débute vers 10h30 et se termine à 10h51. Linterrogatoire de
M. Burroughs débute à 12h33 et se poursuit jusquà 16h34.

[6]

Malgré lexigence de larticle 503 du
Code criminel
de faire comparaître un accusé devant un juge de paix dans un délai de 24
heures après son arrestation, M. Burroughs nest emmené devant un juge de
paix quà 13h le 2 novembre 2012, soit plus de 29 heures après son arrestation
le matin du 1er novembre 2012.

Décision de première instance

[7]

Le juge du procès a conclu que la police
avait illégalement et arbitrairement détenu M. Burroughs en prenant la décision
de ne pas lamener devant un juge de paix comme lexige larticle 503 du
Code
criminel
. Les policiers savaient que sils ne faisaient pas comparaître M.
Burroughs à 13h le jour de larrestation, il ne serait pas possible de le faire
comparaître dans le maximum de 24 heures prévu par larticle 503.
M. Burroughs avait terminé sa conversation avec son avocat à 10h51. Malgré
cela, la police a attendu jusquà 12h33 pour linterroger afin que
linterrogatoire soit plus efficace. La police a donc délibérément choisi de ne
pas respecter larticle 503 du
Code criminel.

[8]

Le juge du procès a conclu quil fallait
appliquer le test de larrêt
R. c. Babos
, 2014 CSC 16, [2014] 1 R.C.S.
309, afin de déterminer si un arrêt des procédures était justifié. Selon le
juge du procès, la conduite de la police, en choisissant de faire fi de la
protection offerte par larticle 503, constituait une atteinte à lintégrité du
système judiciaire. À son avis, aucune autre réparation nétait susceptible de
corriger latteinte au système de justice.

[9]

Au troisième volet de lanalyse requise par
R.
c. Babos
,
le juge du
procès a mis en balance la décision des policiers avec lintérêt de la société à
ce que les accusations soient jugées au fond. Dun côté, le juge du procès a
reconnu que les policiers avaient agi en contravention avec larticle 503 de
manière délibérée et que leur conduite était choquante. Dun autre côté,
laccusation était grave : séquestration, violence, usage darmes à feu.
Seule lidentification de laccusé était en jeu, et les motivations de la
police étaient légitimes. De plus, le juge était davis que la marge de
manuvre des policiers était limitée : soit M. Burroughs
comparaissait à 13h le jour de son arrestation, ou larticle 503 nétait pas
respecté. Cela atténuait limpact de la conduite des policiers sur la
conscience publique. Le système de comparution sétait grandement amélioré
depuis 2012, un juge de paix étant maintenant disponible entre 14h et 16h. Le
risque que cela se reproduise était atténué. Pour ces raisons, il était préférable
selon le juge du procès que la poursuite criminelle suive son cours.

[10]

Le juge du procès a donc choisi de ne pas
prononcer darrêt des procédures. M. Burroughs fut déclaré coupable de
tous les chefs daccusation. Après lapplication des principes de larrêt
R.
c. Kienapple
,

[1975] 1 S.C.R. 729, le juge imposa
une peine
de 8 ans demprisonnement.

Arguments en
appel

(1)

Lappelant

[11]

Lappelant est davis que le juge du procès a erré
dans son application du troisième volet de lanalyse requise par
R. c.
Babos
.

[12]

Il allègue que le juge a omis de considérer que
le système de comparution à LOrignal ne permet pas la comparution devant un
juge de paix avant 13h, entrainant la violation systématique des droits de tous
les détenus arrêtés avant 13h et ne comparaissant pas le jour même. La nouvelle
preuve démontre que lhoraire du palais de justice est toujours le même
aujourdhui.

[13]

Malgré ce problème systémique et la violation
des droits de M. Burroughs, le juge a mis en balance la conduite des
policiers avec les motivations légitimes quils avaient de localiser les armes
à feu ayant servi au crime. Selon lappelant, le juge a erré dans cet exercice
de mise en balance.

[14]

Toujours selon lappelant, le juge aurait erré
en atténuant la responsabilité des policiers en raison des contraintes du
système judiciaire, tout en leur reprochant davoir délibérément retardé la
comparution de M. Burroughs.

[15]

Lappelant fait valoir que le juge aurait dû
dénoncer le problème systémique à LOrignal en prononçant larrêt des
procédures. Le juge aurait erré en notant dans son jugement que la plus grande disponibilité
des juges de paix en après-midi réglait le problème. Encore à ce jour, aucun
juge de paix nest disponible le matin. La violation des droits de
M. Burroughs reste donc sans conséquence.

(2)

Lintimée

[16]

Lintimée fait valoir que le juge de première
instance na commis aucune erreur et que cette cour devrait respecter
léquilibre déterminé par le juge de première instance et rejeter lappel de la
déclaration de culpabilité.

Analyse

[17]

Dans larrêt
R. c. Babos
,
la Cour suprême a décrit lanalyse
requise à la suite dun abus de procédure qui ne compromet pas léquité du
procès dun accusé dans les circonstances o
ù
aucune réparation autre que larrêt des procédures nest
susceptible de corriger latteinte. La cour a expliqué, au para. 41, que le
tribunal doit se livrer à une analyse comportant nécessairement une mise en
balance. Lorsquil se livre à cet exercice :

Le tribunal doit prendre en compte des
éléments comme
la nature et la gravité de la
conduite reprochée  que celle‑ci soit un cas isolé ou la manifestation
dun problème systémique et persistant , la situation de laccusé, les
accusations auxquelles il doit répondre et lintérêt de la société à ce que les
accusations soient jugées au fond. [Note de bas de page omise.]

[18]

La Cour suprême a spécifié, au para. 44 de
R.
c. Babos
, quun arrêt des procédures ne sera justifié que si latteinte au
franc-jeu et à la décence est disproportionnée à lintérêt de la société
dassurer que les infractions criminelles soient efficacement poursuivies :
R. c. Conway
, [1989] 1 R.C.S. 1659, à la p. 1667. Les cas résiduels pouvant
justifier un arrêt des procédures seront donc « exceptionnels » et
« très rares ».

[19]

Quant à la norme de contrôle applicable aux réparations
accordées en vertu du para. 24(1) de la
Charte
,
la Cour suprême a expliqué, au para. 48
de
R. c. Babos
:

Une cour dappel nest justifiée dintervenir
que si le juge du procès sest fondé sur des considérations erronées en droit,
a commis une erreur de fait susceptible de contrôle, ou a rendu une décision « erronée
au point de créer une injustice ».
[
Citations
omises.
]

[20]

En lespèce, je ne suis pas convaincue que le
juge se soit fondé sur des considérations erronées en droit ou quil ait commis
une erreur de fait. Je ne crois pas non plus que la décision du juge était
erronée au point de créer une injustice. Les arguments de lappelant ne sattardent
quau poids accordé aux facteurs pertinents par le juge de première instance.

[21]

La mise en balance faite par le juge était
raisonnable. Après un examen de tous les facteurs pertinents, il a conclu que,
malgré la faute grave de la part de la police, lintégrité du système de
justice serait mieux servie par un procès complet sur le fond plutôt que par un
arrêt des procédures. Aucune raison ne justifie lintervention de cette cour
dans cette conclusion.

Lappel de la
peine de la part de laccusé et de la Couronne

[22]

Le juge de première instance a imposé une peine
de 8 ans demprisonnement. Les parties sont daccord que le juge a erré en
appliquant larrêt
R. c. Kienapple
et en imposant une peine minimale
de 4 ans pour le vol qualifié en utilisant une arme à feu, alors que la peine
minimale était en fait de 5 ans.

[23]

La peine imposée peut être résumée comme
suit :




Chefs
  daccusation en vertu du
Code criminel



Arrêt
  des procédures



Peine





1. Article 88, port darme en vue de
  commettre une infraction



Oui, en raison du chef daccusation 9









2. Alinéa 85(1)a), usage dune arme à feu
  à autorisation restreinte alors quil portait une arme en vue de commettre
  une infraction



Oui, en raison du chef daccusation 9









3. Article 87, braquer une arme à feu



Oui, en raison du chef daccusation 4









4. Alinéa 85(1)a), usage dune arme à feu
  à autorisation restreinte alors quil braquait une arme à feu



Non



1
  an





5. Paragraphe 86(1), usage dune arme à
  feu de manière négligente ou sans prendre suffisamment de précautions pour la
  sécurité dautrui



Oui, en raison du chef daccusation 6









6. Alinéa 85(1)a), usage dune arme à feu
  à autorisation restreinte alors quil utilisait une arme à feu de manière
  négligente ou sans prendre suffisamment de précautions pour la sécurité
  dautrui



Non



1
  an





7. Paragraphe 3512), avoir le visage
  masqué dans lintention de commettre une infraction



Oui, en raison du chef daccusation 8









8. Alinéa 85(1)a), usage dune arme à feu
  à autorisation restreinte alors quil avait le visage masqué dans lintention
  de commettre une infraction



Non



1
  an





9. Alinéa 344(1)a), vol qualifié en
  utilisant une arme à autorisation restreinte



Non



4
  ans





10. Paragraphe 343b), vol en utilisant de
  la violence



Oui, en raison du chef daccusation 9









11. Paragraphe 279(2), séquestration



Oui, en raison du chef daccusation 12









12. Alinéa 85(1)a), usage dune arme à
  feu à autorisation restreinte alors quil séquestrait



Non



1
  an






[24]

Laccusé demande que cette cour impose une peine
globale de 5 ans. Le procureur de la Couronne préconise une peine de 6 ans. Dans
ses motifs au sujet de la peine, le juge de première instance a mentionné quune
peine de 5 ans ou peut-être de 6 ans aurait été appropriée compte tenu de la
gravité de linfraction, labsence dun casier judiciaire et des antécédents de
laccusé. Toutefois, il était davis que cela nétait pas possible puisque
laccusé avait été reconnu coupable de multiples infractions pour lesquelles
une peine minimale demprisonnement est requise.

[25]

Je substituerais une peine de 5 ans
demprisonnement pour le chef daccusation 9, vol qualifié en utilisant une
arme à autorisation restreinte, conformément à la peine minimale prescrite par le
sous-alinéa 344(1)a)(i).

[26]

Je prononcerais un arrêt des procédures sur le chef
daccusation 5. Le juge de première instance na identifié aucun usage négligent
de larme de la part de laccusé. Larme na pas été utilisée par lappelant de
quelque façon lors du vol qualifié, hormis davoir été braquée sur la personne
spécifiée au chef daccusation 3. Laccusé peut donc seulement être déclaré
coupable des chefs daccusation 3 et 9.

[27]

Les infractions dusage dun masque, de
séquestration et de braquer une arme à feu protègent tous des intérêts
différents. Un arrêt des procédures naurait pas dû être prononcé sur ces chefs
daccusation. Par contre, lemploi de larme à feu décrit aux chefs 4, 6,
8, et 12, en violation de lalinéa 85(1)a), était compris sous le chef
daccusation 9, vol qualifié en utilisant une arme.

[28]

Cette cour a décrit lanalyse requise dans la
décision
R. v. Rocheleau
, 2013 ONCA 679, 311 O.A.C. 295, au para. 32 :

In the circumstances of this case,
the two offences  use of a firearm in committing robbery under s. 344 and use
of a firearm in committing forcible confinement under s. 85  do not
promote different societal interests, protect different victims or prohibit
different consequences. No distinction can be drawn in this case between the
use of a firearm in committing robbery and the use of a firearm in committing
forcible confinement.

[29]

Ainsi, lapplication des principes de
Kienapple
aurait dû mener à larrêt des procédures pour chacun des chefs en vertu de
lalinéa 85(1)a) (4, 6, 8, 12), en raison de la condamnation pour usage dune
arme à feu lors de la perpétration dun vol qualifié en vertu du sous-alinéa 344(1)a)(i).

[30]

Deuxièmement, les condamnations en vertu de lalinéa
85(1)a) nauraient pas dû mener à lannulation des infractions subsidiaires 
au contraire, elles dépendaient de celles-ci. Comme la expliqué la Cour suprême
dans larrêt
R. c. Pringle
, [1989] 1 R.C.S. 1645, à la p. 1653, le but
de linfraction prévue à lalinéa 85(1)a) est
dajouter
une peine supplémentaire à la peine imposée pour linfraction subsidiaire en
raison de lemploi dune arme à feu.

[31]

Troisièmement, laccusé ne pouvait être condamné
pour lusage dune arme à feu alors quil commettait une autre infraction qui devait
nécessairement être commise en utilisant une arme à feu, par exemple,
linfraction de braquer une arme à feu. Comme le procureur de la Couronne la
noté dans son mémoire, « [d]ire autrement serait dimposer de façon
automatique la peine prévue par lalinéa 85(1)(a) sur toutes les infractions
qui doivent être accomplies à laide dune arme à feu. Rien ne laisse croire
que cétait lobjet du législateur. »

[32]

Il résulte de cette analyse que les
condamnations sont maintenues pour les chefs 3, 7, 9 et 11, et quun arrêt des
procédures est prononcé pour les chefs 1, 2, 4, 5, 6, 8,10 et 12.

[33]

Selon les observations des parties, la peine
pour les chefs 3, 7 et 11 devrait être dun an demprisonnement. Jen conviens.
Reste à déterminer si cette peine devrait être purgée de façon consécutive ou
concurrente à la peine de 5 ans demprisonnement imposée pour le chef daccusation
9.

[34]

Les infractions commises par lappelant étaient
graves et inexplicables, comme la décrit le juge de première instance :

Le rapport
présentenciel de M. Burroughs indique une personne qui, jusquau 31 octobre
2012, tout indiquait que tout allait bien dans sa vie, il travaillait, il était
aux études au Collège Algonquin aussi. Il navait aucun antécédent judiciaire
daucune sorte. Comme son procureur la dit, il faut souvent se poser la
question : Quest-ce qui pousse un jeune de 19 ans à aller de lavant puis
faire un vol à main armée lorsquon a des antécédents comme ça? En dautres
mots, lorsquon vient dun foyer qui semble avoir des valeurs, quil a eu des
valeurs quon lui a inculquées, quil semble avoir toujours été responsable. Là
maintenant, avec tout ça, ce quon retrouve cest un individu qui, malgré quil
travaille depuis toujours et quil a maintenant, et depuis ces quatre années, le
travail est très apprécié par son employeur. Là maintenant il fait face à un
long terme de pénitencier.

[35]

Toutes les infractions faisaient partie du même
événement. Je suis toutefois davis que, compte tenu du « principe de
totalité » et du jeune âge de lappelant au moment du crime, la peine dun
an demprisonnement pour les chefs 3, 7 et 11 devrait être purgée de façon
concurrente. Les autres ordonnances accessoires prononcées par le juge de
première instance sont maintenues.

« G.
Pardu j.c.a. »

« Je
souscris Alexandra Hoy j.c.a.o. »

« Je
souscris K. van Rensburg j.c.a. »

Rendu : le 29 août 2018


